Case 2:85-cv-04544-DMG-AGR Document 844 Filed 07/08/20 Page 1 of 4 Page ID #:38787



 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   Senior Litigation Counsel, District Court Section
 8
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
 9         Washington, D.C. 20044
10
           Tel: (202) 532-4824
           Fax: (202) 305-7000
11         Email: sarah.b.fabian@usdoj.gov
12
     Attorneys for Defendants
13

14
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
16                                           )
17           Plaintiffs,                     )   SUPPLEMENT TO DEFENDANTS’
                                             )   RESPONSE TO JUNE 25, 2020
18                v.                         )   AMICUS BRIEF
19                                           )
     WILLIAM P. BARR, Attorney               )
20   General of the United States; et al.,   )
21                                           )
             Defendants.                     )
22                                           )
23
                                             )

24

25

26
Case 2:85-cv-04544-DMG-AGR Document 844 Filed 07/08/20 Page 2 of 4 Page ID #:38788



 1         On June 26, 2020, the Court ordered that “Defendants may respond to the
 2
     amicus brief [Doc. # 831] by July 2, 2020.” ECF No. 833 at ¶ 3. In accordance with
 3

 4   the Court’s order, on July 2, 2020, Defendants filed a response from Ms. Deane

 5   Dougherty, the Juvenile Coordinator for U.S. Immigration and Customs
 6
     Enforcement (“ICE”). See ECF No. 838. That response explained that “ICE has been
 7

 8
     reporting any positive test results to the Court in O.M.G. v. Wolf, 1:20-cv-00786-

 9   JEB (D.D.C filed March 21, 2020),” and attached the reports submitted to the
10
     O.M.G. Court as of July 2, 2020. See Response of Deane Dougherty, ECF No. 838-
11

12
     1, at 2 and attachments. Defendants have continued to submit updates to that Court,

13   and hereby supplement their July 2, 2020 filing with a complete set of reports filed
14
     in O.M.G. through July 7. 2020.1 Defendants will continue to update this Court by
15
     filing any additional reports filed in O.M.G. with this Court as well.
16

17   ///
18
     ///
19
     ///
20

21

22

23

24
     1
       Defendants note that they inadvertently filed an incomplete version of one of the
25   reports attached to the July 2, 2020 Response; therefore, Defendants are filing the
26   complete set of reports filed to date at this time to ensure that this Court has a
     complete record of these filings.
                                               1
Case 2:85-cv-04544-DMG-AGR Document 844 Filed 07/08/20 Page 3 of 4 Page ID #:38789



 1
     DATED:    July 8, 2020           Respectfully submitted,
 2

 3
                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General
 4

 5
                                      WILLIAM C. PEACHEY
                                      Director, District Court Section
 6                                    Office of Immigration Litigation
 7
                                      WILLIAM C. SILVIS
 8                                    Assistant Director, District Court Section
                                      Office of Immigration Litigation
 9

10                                    /s/ Sarah B. Fabian
                                      SARAH B. FABIAN
11
                                      Senior Litigation Counsel
12                                    Office of Immigration Litigation
                                      District Court Section
13
                                      P.O. Box 868, Ben Franklin Station
14                                    Washington, D.C. 20044
                                      Tel: (202) 532-4824
15
                                      Fax: (202) 305-7000
16                                    Email: sarah.b.fabian@usdoj.gov
17
                                      Attorneys for Defendants
18

19

20

21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 844 Filed 07/08/20 Page 4 of 4 Page ID #:38790



 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on July 8, 2020, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
